Citation Nr: 0616700	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-02 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active service from July 1995 to December 
1997. 

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

In a decision dated February 28, 2002, the Board denied the 
veteran's claim. 







VACATUR

A review of the claims file shows that the veteran had 
requested a hearing before the issuance of the February 2002 
Board decision.  However, the decision was issued before the 
veteran could be scheduled for his requested hearing.  
Inasmuch as there was a prejudicial failure to afford the 
veteran a personal hearing before the issuance of the 
February 2002 Board decision, the February 28, 2002, Board 
decision will be vacated. 38 C.F.R. § 20.904(c).  Therefore, 
in order to assure due process of law, the Board will now 
vacate the February 2002 decision in the instant appeal.  A 
new decision will be made as to the merits of the veteran's 
claim in a separate appellate decision to be issued in the 
near future.







ORDER

The February 28, 2002, Board decision is vacated.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This vacatur does not constitute a decision 
of the Board on the merits of your appeal.




